Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The action is responsive to application filed on 7/14/22.  Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weyerhaeuser et al, USPN. (2016/0350374 herein after “Weyer”) in view of Tran et al (USPN. 2016/0292167).

Regarding claims 1, 6 and 11, Weyer discloses a system and a method comprising:
at least one hardware data processor (fig. 3); and
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (fig. 3):
determining, by a calculation engine of a database management system multiple calculation nodes on multiple providers (par. 24 and Abstract, “calculation scenario”, “complex multiprovider merge rules) but Weyer does not explicitly teach,
“multiprovider including a first data source having at least one operation that is incompatible with a second data source, such that incompatibility causes the first data source and the second data source to use, at least in part, different approaches for optimization of the calculation scenario”.
However, Tran teaches “multiprovider including a first data source having at least one operation that is incompatible with a second data source, such that incompatibility causes the first data source and the second data source to use, at least in part, different approaches for optimization of the calculation scenario” (fig. 1, pars. 30, 31 different database schema on DB 106a and 106b such as for XML type, and other relational tables, and pars. 82-83, sort operations and different execution plans for different database schema 106a and 106b, Tran).
It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to integrate Tran’s multiprovider having different data sources (pars. 30 and 31, Trans)  with Weyer’s regional multiproviders (figs. 1 and 4, Weyer) and determining at least one operation that is incompatible with both data sources (pars. 30 and 31, XML type, Trans).  One would have been motivated to provide incompatibility solutions to manage Weyer’s multiple region providers to manage regional structures (pars. 30 and 31, XML and other data structures, Trans).
Weyer in view of Tran combined teach,
in response to determining of the incompatibility splitting, by the calculation engine (pars. 30 and 31, different schema and dividing XML, Trans), the multiprovider into a first node and a second node, the first node corresponding to a first operation performable using a first optimization strategy compatible with the first data source, and the second node corresponding to a second operation performable using a second optimization strategy compatible with the second data source (figs. 3-5, par. 30, “multiprovider”, “nodes... multiplied between split and merge and partition the data”, Weyer);
performing, by the calculation engine, the first operation at the first data source to produce a first result (fig. 3, par. 30, “parallel execution” on “partitioned data”, note that each calculation node has its own filtering criteria, Weyer);
performing, by the calculation engine, the second operation at the second data source to produce a second result (fig. 3, par. 30, “parallel execution” on “partitioned data”, Weyer, and see execution plans, par. 82, Trans);
merging, by the calculation engine, the first result and the second result; and performing the third operation at the first data source (pars. 23, 32 and 42, “resulting multiprovider” merge the results and bypass intermediate results, Weyer).


Regarding claims 2, 7 and 12, Weyer in view of Trans teach wherein the first node corresponding to the first operation includes a filter and a hierarchy join that are incompatible with the second data source, and wherein the least one operation comprises the first operation (fig. 3, pars. 23, 24, merging rules, Weyer).

Regarding claims 3, 8 and 13, Weyer in view of Trans teach wherein first data source comprises an in-memory database (par. 45, local memory at primary DBMS, Trans) and wherein the second data source comprises a smart data access database (SDA data Source) (smart data access database (pars. 11, 23 and 30, “portioned data”, “OLAP engine searches” comprise smart data access on DB, see par. 25, fast search FSI by SAP, Weyer).

Regarding claims 4, 9 and 14, Weyer in view of Trans teach wherein the filter comprises a field element selection filter (pars. 26 and 45, “define operations such as joining”, join views, filtering and sorting criteria, Weyer).

Regarding claims 5, 10 and 15, Weyer in view of Trans teach wherein the second operation comprises operations performed at a first sub-node and a second sub-node as two separate operations at the second data source, the first sub-node corresponding to the hierarchy join compatible with the second data source, and the second sub-node corresponding to data aggregation and the field element selection filter compatible with the second data source (fig. 3, par. 30, “parallel execution” on “partitioned data”, note that each calculation node has its own filtering criteria or filtering, and pars. pars. 26 and 45, “define operations such as joining”, join views, filtering and sorting criteria with the parallel processing, and fig. 4, part providers D and E, Weyer ).

Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. See remarks below.
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data optimizing:
USPN. 2016/0204916 [Wingdings font/0xE0] fig. 5, pars. 29-31
USPN. 2016/0292167 [Wingdings font/0xE0] fig. 5, pars. 47-50
USPN. 2006/0195416 [Wingdings font/0xE0] par. 8: incompatibility processing


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 27, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153